DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a hugging element” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burbank et al.(US 2014/0342454).
With respect to claim 1, the reference of Burbank et al. discloses a device (Fig. 2) configured to perform a cryoprocedure on at least one biological sample which comprises: a straw (201) including a straw space configured to draw liquid from a distal end of the straw space to a proximal end of the straw space; a pod (202) structurally couplable to a distal end of the straw, the pod having a perforated member (203) having at least on orifice (¶[0070]-[0071]) having a diameter smaller than a diameter of the at least one biological sample, wherein the perforated member is configured to allow inflow of liquids and outflows of liquids; and a wall (See Fig. 2 reproduced below) delineating a holding space configured to form, together with the straw space, a preparation space (See Fig. 2 reproduced below), wherein the at least one biological sample can undergo the cryoprocedure.  With respect to the claimed “hugging 
With respect to claim 4, the reference of Burbank et al. discloses the use of a pump (¶[0089]) coupled to the straw (201).
With respect to claim 5, the reference discloses that the straw element (201) can be of capillary dimensions (¶[0078]).
With respect to claim 6, the reference of Burbank et al. discloses a pod (202) structurally couplable to a distal end of a straw (201), the pod having a perforated member (203) having at least on orifice (¶[0070]-[0071]) having a diameter smaller than a diameter of the at least one biological sample, wherein the perforated member is configured to allow inflow of liquids and outflows of liquids; and a wall (See Fig. 2 reproduced below) delineating a holding space configured to form, together with the straw space, a preparation space (See Fig. 2 reproduced below), wherein the at least one biological sample can undergo the cryoprocedure.  With respect to the claimed “hugging element”, as discussed above, this claim element is considered to invoke 35 USC 112(f).  The instant specification indicates that either the straw or the pod is the hugging element when one fits within the other (¶[0073]-[0074]).  The reference of Burbank et al. 
With respect to claims 7 and 18, the pod element (202) includes a base (204) and walls extending from the base as shown in Fig. 2C.

    PNG
    media_image1.png
    548
    550
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al.(US 2014/0342454).
The reference of Burbank et al. has been discussed above.
With respect to claims 2 and 3, while the reference of Burbank et al. disclose the use of orifices or pores (¶[0071]), the reference is silent with respect to the shape of the orifices.
However, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimum size/shape of the orifices while maintaining the efficiency of the system.
.

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art rejections of record are improper for the following reasons:
i) The reference of Burbank et al. is silent over a pod, wherein a pod is couplable to a straw.
ii) The reference of Burbank et al. includes an affixed filter located in the mid portion of the straw.
iii) The width of the distal portion of the straw is greater than the mid portion and capillary action as a driving force would not work.  
iv) The device of the reference of Burbank et al. requires the use of a pump.
	The examiner maintains that the rejection is proper for the following reasons:
	i) As discussed in the rejection of the claims above, the distal section (202) of the device of the reference of Burbank et al. meets the structure of the claimed pod element.  It is noted that the distal section (202) can be detached and/or is couplable to the proximal section (201) which meets the structure of the claimed straw element.
	ii) As discussed above, the filter is affixed with respect to the distal section (202) which meets the structure of the claimed pod.

	iv) Again, nothing in independent claims 1 and 6 preclude the use of a pump with the device and/or capillary dimensions.  Additionally note that instant claim 4 requires the presence of a pump with the device of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references of Smith (US 6,117,394) and Bickford (US 3,995,496) are cited as prior art references which pertain to structures making connections between a filter element and a pipette structure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB